EMPLOYMENT AGREEMENT

AGREEMENT dated as of the 1st day of April, 2009, by and among Strathmore
Investments, Inc. (also known as Cellular Blowout), a Delaware corporation with
its principal office at 29399 Agoura Road, Agoura Hills, CA 91301 (the
“Company”), and David J. Bleeden, an individual (“Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to engage Executive to serve at its chief executive
officer on and subject to the terms of this Agreement;

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:

1.

Employment and Duties.

(a)

Subject to the terms and conditions hereinafter set forth, the Company hereby
employs Executive as chief executive officer and president, during the Term, as
hereinafter defined.  As chief executive officer and president of the Company,
Executive shall have the duties and responsibilities associated with the chief
executive officer and president of a corporation.  Executive shall also perform
such other duties and responsibilities as may be determined by the Company’s
board of directors (the “Board”), as long as such duties and responsibilities
are consistent with those of the Company’s chief executive officer and
president.

(b)

The term of Executive’s employment under this Agreement shall commence as of
April __, 2009 (the “Commencement Date”) and shall continue for 36 months,
unless earlier terminated in accordance with Section 5 hereof. The period
commencing as of the Commencement Date and ending 36 months thereafter, subject
to earlier termination pursuant to Section 5 hereof, is referred to herein as
the “Term.”

2.

Executive’s Performance and Foregoing of Debt.  

(a)

Executive hereby accepts the employment contemplated by this Agreement. During
the Term, Executive shall perform his duties diligently, in good faith and in a
manner consistent with the best interests of the Company, and shall devote
substantially all of his business time to the performance of his duties under
this Agreement.  In the course of his employment, Executive shall comply with
all policies, including Codes of Ethics, that are applicable to the Company’s
officers in general and chief executive officer, in particular.

(b)

Effective on the Commencement Date, Executive hereby agrees to forgoe all
amounts owed to him by Company as of the Commencement Date, including, without
limitation, the $187,837 in loans or advances made by Executive to Company and
any other loans or advances made by Executive to Company as of the Commencement
Date.

3.

Compensation and Other Benefits.

(a)

For his services during the Term, the Company shall pay Executive a fixed annual
salary equal to $150,000 during the Term (“Salary”). Salary payments shall be
payable biweekly or monthly in arrears in accordance with the Company’s policy
on executive compensation.

(b)

During the Term, Executive shall be entitled to participate in all compensation
and employee benefit plans and programs (including health insurance), and to
receive all benefits and





 

 

 







perquisites, which are approved by the Board and are generally made available to
all salaried employees and executives.

(c)

Within 30 days of the end of the Company’s fiscal year ended December 31, 2009
(or, if the Company shall change its fiscal year, then within 30 days of the
last day of the Company’s 2009 fiscal year), provided Executive is employed by
the Company as of December 31, 2009 (or, if the Company shall change its fiscal
year, then as of the last day of the Company’s 2009 fiscal year), the Company
shall pay the Executive a cash bonus equal to the lesser of (i) 12% of the
Company’s earnings before interest, taxes, depreciation and amortization
(“EBITDA”) for the fiscal year ended December 31, 2009 (or, if the Company shall
change its fiscal year, then for the Company’s 2009 fiscal year), or (ii)
$200,000.

(d)

Within 30 days of the end of the Company’s fiscal year ended December 31, 2010
(or, if the Company shall change its fiscal year, then within 30 days of the
last day of the Company’s 2010 fiscal year), provided Executive is employed by
the Company as of December 31, 2010 (or, if the Company shall change its fiscal
year, as of the last day of the Company’s 2010 fiscal year), the Company shall
pay Executive a cash bonus equal to the lesser of (i) 12% of the Company’s
EBITDBA for the fiscal year ended December 31, 2010 (or, if the Company shall
change its fiscal year, then for the Company’s 2010 fiscal year), or (ii)
$400,000.

(e)

Within 30 days of the end of the Company’s fiscal year ended December 31, 2011
(or, if the Company shall change its fiscal year, then within 30 days of the
last day of the Company’s 2011 fiscal year), provided Executive is employed by
the Company as of December 31, 2011(or, if the Company shall change its fiscal
year, as of the last day of the Company’s 2011 fiscal year), the Company shall
pay Executive a cash bonus equal to the lesser of (i) 12% of the Company’s
EBITDBA for the fiscal year ended December 31, 2011 (or, if the Company shall
change its fiscal year, then for the Company’s 2011 fiscal year), or (ii)
$400,000.

(f)

During the Term, Executive shall be entitled to paid vacation and holidays in
accordance with the Company's normal personnel policies for salaried employees
and executives, but not more than four (4) weeks of vacation per calendar year.
Executive shall be entitled to no more than an aggregate of five (5) sick days
and personal days per calendar year. Up to a maximum of one (1) week of unused
vacation time will carry over to the following calendar year.

 

4.

Reimbursement of Expenses.  The Company shall reimburse Executive, upon
presentation of proper expense statements, for all authorized, ordinary and
necessary out-of-pocket expenses reasonably incurred by Executive during the
Term in connection with the performance of his services pursuant to this
Agreement in accordance with the Company’s expense reimbursement policy.

5.

Termination of Employment

(a)

Executive may terminate Executive’s employment prior to the expiration of the
Term upon thirty days’ prior written notice to the Company. The Company may
terminate Executive's  employment prior to the expiration of the Term; provided,
however, that if such termination is by the Company for any reason other than a
Termination for Cause (as defined in Section 5(b) hereof), then Executive will
be entitled to receive severance payments equal to $75,000, which shall be paid
no later than the last day of Executive’s employment, in consideration for which
the parties hereto shall exchange mutual releases of claims, provided further,
however, that if termination is by the Company due to Executive being unable to
perform his duties due to death or disability of Executive, no severance payment
shall be due to Executive. The Executive shall not be required to mitigate
damages or the





- 2 -

 

 

 







amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor will any payments hereunder be subject to offset in
the event Executive does mitigate. In the event that the Executive’s employment
terminates prior to the expiration of the Term due to any reason, earned but
unpaid Salary as of the date of termination of employment shall be paid in full.
   

(b)

For purposes of this Agreement, the term "Termination for Cause" means, a
termination by reason of any of the following:

(i)

Executive's breach of the provisions of Section 6;

(ii)

Executive's willful failure or refusal on more than one occasion (in each case,
of which he is made aware in writing by the Company promptly and in no event
more than seven days after such failure or refusal) to perform Executive's
duties in accordance with Section 1 hereof, if there is a demonstrable adverse
effect to the Company;

(iii)

willful failure on more than one occasion by Executive (in each case, of which
he is made aware in writing by the Company promptly and in no event more than
seven days after such failure) to comply in any respect with any reasonable
written policies or directives of the Board; or

(iv)

Executive is convicted of, or pleads guilty (or nolo contendre) to, any felony
(but not any traffic or similar infraction) or crime involving fraud,
misappropriation or embezzlement against the Company;

provided, however, that (x) no conduct by Executive shall be deemed willful for
purposes of this Section 5 if Executive believed in good faith that such conduct
was in or not opposed to the best interests of the Company, and (y) Cause shall
in no event be deemed to exist (1) with respect to clauses (i), (ii) and (iii)
above, unless Executive shall have first received written notice from the Board
advising Executive of the specific acts or omissions alleged to constitute a
failure or breach giving rise expressly to Cause hereunder, and such failure or
breach continues after Executive shall have had a reasonable opportunity (which
shall be defined as a period of time consisting of at least 15 days from the
date Executive receives said notice) to correct the acts or omissions so
complained of, and (2) except upon a finding reflected in a resolution of the
Board, whose finding shall not be binding upon or entitled to any deference by
any court, arbitrator or other decision-maker ruling on this Agreement, at a
meeting to which Executive (and Executive’s counsel) shall be invited upon
proper notice.

(c)

Reserved.  

(d)

Reserved.

6.

Trade Secrets and Proprietary Information.

(a)

Executive recognizes and acknowledges that the Company, through the expenditure
of considerable time and money, has developed and will continue to develop in
the future Confidential Information.  “Confidential Information” shall mean all
information of a proprietary or confidential nature relating to Covered Persons,
including, but not limited to, such Covered Person’s trade secrets or
proprietary information, confidential know-how, and marketing, services,
products, business, research and development activities, inventions and
discoveries, whether or not patentable, and information concerning such Covered
Person’s services, business, customer or client lists, proposed services,
marketing strategy, pricing policies and the requirements of its clients and
relationships with its lenders, suppliers, licensors, licensees and others with
which a Covered Person has a business





- 3 -

 

 

 







relationship, financial or other data, technical data or any other confidential
or proprietary information possessed, owned or used by the Company, the
disclosure of which could or does have a material adverse effect on the Company,
its businesses, any business in which it proposes to engage.  Executive agrees
that he will not at any time use or disclose to any person any Confidential
Information relating to Company; provided, however, that nothing in this Section
6(a) shall be construed to prohibit Executive from using or disclosing such
information if he can demonstrate that such information (i) was known to
Executive prior to Executive becoming chief executive officer of the Company,
(ii) became public knowledge other than by or as a result of disclosure by a
person not having a right to make such disclosure or (iii) was disclosure that
was authorized by the Company.  The term “Covered Person” shall include the
Company, any subsidiaries and affiliates and any other person who provides
information to the Company pursuant to a secrecy or non-disclosure agreement.

(b)

In the event that any Confidential Information is required to be produced by
Executive pursuant to legal process (including judicial process or governmental
administrative subpoena), Executive shall give the Company notice of such legal
process within a reasonable time, but not later than ten business days prior to
the date such disclosure is to be made, unless Executive has received less
notice, in which event Executive shall immediately notify the Company.  The
Company shall have the right to object to any such disclosure, and if the
Company objects (at the Company’s cost and expense) in a timely manner so that
Executive is not subject to penalties for failure to make such disclosure,
Executive shall not make any disclosure until there has been a court
determination on the Company’s objections.  If disclosure is required by a court
order, final beyond right of review, or if the Company does not object to the
disclosure, Executive shall make disclosure only to the extent that disclosure
is required by the court order, and Executive will exercise reasonable efforts
at the Company’s expense, to obtain reliable assurance that confidential
treatment will be accorded the Confidential Information.

(c)

Executive shall, upon expiration or termination of the Term, or earlier at the
request of the Company, turn over to the Company or destroy all documents,
papers, computer disks or other material in Executive’s possession or under
Executive’s control which may contain or be derived from Confidential
Information.  To the extent that any Confidential Information is on Executive’s
hard drive or other storage media, he shall, upon the request of the Company,
cause either such information to be erased from his computer disks and all other
storage media or otherwise take reasonable steps to maintain the confidential
nature of the material.

(d)

Executive further realizes that any trading in Company’s common stock or other
securities or aiding or assisting others in trading in Company’s common stock or
other securities, including disclosing any non-public information concerning
Company or its affiliates to a person who uses such information in trading in
the Company’s common stock or other securities, while in possession of material
non-public information concerning the Company, may constitute a violation of
federal and state securities laws.  Executive will not engage in any
transactions involving the Company’s common stock or other securities while in
the possession of material non-public information in a manner that would
constitute a violation of federal and state securities laws.

(e)

For the purposes of Sections 6, 7 and 8 of this Agreement, the term “Company”
shall include the Company, and any subsidiaries and affiliates.

7.

Covenant Not To Solicit or Compete.

(a)

Executive hereby covenants and agrees that, the Executive will not, except in
the course of his employment hereunder, during the Term and for a period of one
year following the end of





- 4 -

 

 

 







the Term, without the prior written consent of the Company, directly or
indirectly, on his own behalf or in the service or on behalf of others, whether
or not for compensation, engage or invest in, own, manage, operate, finance,
control, or participate in the ownership, management, operation, financing, or
control of, be employed by, associated with, or in any manner connected with,
lend the Executive's name or any similar name to, lend Executive's credit to or
render services or advice to, any business whose products, services or
activities complete in whole or in part with the products, services or
activities of the Company anywhere within North America.

(b)

Executive hereby covenants and agrees that, the Executive will not, during the
Term and for a period of one year following the end of the Term, without the
prior written consent of the Company, directly or indirectly, on his own behalf
or in the service or on behalf of others, solicit, employ, or otherwise engage
as an employee, independent contractor, or otherwise, any person who is or was
an employee of the Company at any time during the Term or in any manner induce
or attempt to induce any employee of the Company to terminate his employment
with the Company; or (ii) interfere with the Company's relationship with any
person, including any person who at any time during the Term was an employee,
contractor, supplier, or customer of the Company.

(c)

Executive hereby covenants and agrees that, the Executive will not, during the
Term and for a period of six months following the end of the Term, disparage the
Company or any of its shareholders, directors, officers, employees, or agents.

(d)

Nothing in this Section 7 shall be construed to prohibit Executive from owning a
passive, non-management interest of less than 5% in any public company that is
engaged in activities prohibited by this Section 7.

8.

Injunctive Relief. Executive agrees that his violation or threatened violation
of any of the provisions of Sections 6 or 7 of this Agreement shall cause
immediate and irreparable harm to the Company. In the event of any breach or
threatened breach of any of said provisions, Executive consents to the entry of
preliminary and permanent injunctions by a court of competent jurisdiction
prohibiting Executive from any violation or threatened violation of such
provisions and compelling Executive to comply with such provisions. This
Section 8 shall not affect or limit, and the injunctive relief provided in this
Section 8 shall be in addition to, any other remedies available to the Company
at law or in equity or in arbitration for any such violation by Executive. The
provisions of Sections 6, 7 and 8 of this Agreement shall survive any
termination of this Agreement and Executive’s employment and consulting
relationship pursuant to this Agreement.

9.

Indemnification. The Company shall provide Executive with indemnification to the
maximum extent permitted by the Company’s certificate of incorporation, by-laws
and applicable law.   

10.

Representations by the Executive.  Executive represents, warrants, covenants and
agrees that he has a right to enter into this Agreement, that he is not a party
to any agreement or understanding, oral or written, which would prohibit
performance of his obligations under this Agreement, and that he will not use in
the performance of his obligations hereunder any proprietary information of any
other party which he is legally prohibited from using.

11.

Miscellaneous.

(a)

Any notice, consent or communication required under the provisions of this
Agreement shall be given in writing and sent or delivered by hand, overnight
courier or messenger service, against a signed receipt or acknowledgment of
receipt, or by registered or certified mail, return receipt requested, or
telecopier or similar means of communication if receipt is acknowledged or if





- 5 -

 

 

 







transmission is confirmed by mail as provided in this Section 11(a), to the
parties at their respective addresses set forth at the beginning of this
Agreement, with notice to the Company being sent to the attention of the
individual who executed this Agreement on its behalf. Any party may, by like
notice, change the person, address or telecopier number to which notice is to be
sent.




(b)

The validity, interpretation, performance, and enforcement of this Agreement
shall be governed by the laws of the State of New York.  In addition, the
Executive and the Company irrevocably submit to the jurisdiction of the courts
of the State of New York and the United States District Court sitting in New
York County for the purpose of any suit, action, proceeding or judgment relating
to or arising out of this Agreement and the transactions contemplated hereby.
 Service of process in connection with any such suit, action or proceeding may
be served on the Executive or the Company anywhere in the world by the same
methods as is specified for the giving of notices under this Agreement.  The
Executive and the Company irrevocably consent to the jurisdiction of any such
court in any such suit, action or proceeding and to the laying of venue in such
court.  

(c)

If any term, covenant or condition of this Agreement or the application thereof
to any party or circumstance shall, to any extent, be determined to be invalid
or unenforceable, the remainder of this Agreement, or the application of such
term, covenant or condition to parties or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of this Agreement shall be valid and be
enforced to the fullest extent permitted by law, and any court or arbitrator
having jurisdiction may reduce the scope of any provision of this Agreement,
including the geographic and temporal restrictions set forth in Section 7 of
this Agreement, so that it complies with applicable law.

(d)

This Agreement constitutes the entire agreement of the Company and Executive as
to the subject matter hereof, superseding all prior or contemporaneous written
or oral understandings or agreements, including any and all previous employment
agreements or understandings, all of which are hereby terminated, with respect
to the subject matter covered in this Agreement. This Agreement may not be
modified or amended, nor may any right be waived, except by a writing which
expressly refers to this Agreement, states that it is intended to be a
modification, amendment or waiver and is signed by both parties in the case of a
modification or amendment or by the party granting the waiver. No course of
conduct or dealing between the parties and no custom or trade usage shall be
relied upon to vary the terms of this Agreement. The failure of a party to
insist upon strict adherence to any term of this Agreement on any occasion shall
not be considered a waiver or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.

(e)

No party shall have the right to assign or transfer any of its or his rights
hereunder except that, subject to Section 5 of this Agreement, the Company’s
rights and obligations may be assigned in connection with a merger of
consolidation of the Company or a sale by the Company of all or substantially
all of its business and assets.

(f)

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors, executors, administrators and
permitted assigns.

(g)

The headings in this Agreement are for convenience of reference only and shall
not affect in any way the construction or interpretation of this Agreement.

(h)

This Agreement may be executed in counterparts, each of which when so executed
and delivered will be an original document, but both of which counterparts will
together constitute one and the same instrument.





- 6 -

 

 

 










IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

STRATHMORE INVESTMENTS, INC.







By:  /s/ David J. Bleeden

Name:

David J. Bleeden

Title: President

























 















- 7 -

 

 

 





